Name: 78/474/EEC: Council Decision of 30 May 1978 replacing a member of the Advisory Committee on Freedom of Movement for Workers
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-06-08

 Avis juridique important|31978D047478/474/EEC: Council Decision of 30 May 1978 replacing a member of the Advisory Committee on Freedom of Movement for Workers Official Journal L 152 , 08/06/1978 P. 0015 - 0015****( 1 ) OJ NO L 257 , 19 . 10 . 1968 , P . 2 . COUNCIL DECISION OF 30 MAY 1978 REPLACING A MEMBER OF THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS ( 78/474/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1612/68 OF 15 OCTOBER 1968 ON FREEDOM OF MOVEMENT OF WORKERS WITHIN THE COMMUNITY ( 1 ), AND IN PARTICULAR ARTICLE 27 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 11 OCTOBER 1977 APPOINTING , FOR THE PERIOD ENDING ON 10 OCTOBER 1979 , MEMBERS AND ALTERNATE MEMBERS TO THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS , WHEREAS FOLLOWING THE RESIGNATION OF MR FERIOLI , NOTIFIED TO THE COUNCIL ON 16 MAY 1978 , A SEAT AS MEMBER HAS FALLEN VACANT ON THE ABOVEMENTIONED COMMITTEE IN THE WORKERS ' REPRESENTATIVES CATEGORY ; HAVING REGARD TO THE NOMINATION SUBMITTED ON 16 MAY 1978 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR ANTONIO GUTTADAURO IS HEREBY APPOINTED MEMBER OF THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS IN PLACE OF MR FERIOLI FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 10 OCTOBER 1979 . DONE AT BRUSSELS , 30 MAY 1978 . FOR THE COUNCIL THE PRESIDENT I . NOERGAARD